Case 3:20-cv-00660-TJC-PDB Document 38 Filed 03/29/21 Page 1 of 2 PageID 1047




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

    BLACK KNIGHT, INC.,

            Plaintiff,

    v.                                               Case No. 3:20-cv-660-TJC-PDB

    PENNYMAC LOAN SERVICES,
    LLC,

            Defendant.


                           FINAL DECLARATORY JUDGMENT

            For the reasons stated in the Court’s Order of March 22, 2021 (Doc. 37),

    Final Declaratory Judgment is hereby entered in favor of Defendant

    PennyMac Loan Services, LLC and against Plaintiff Black Knight, Inc.

    PennyMac Loan Services, LLC has not waived the right to arbitrate the

    antitrust and related claims it filed in PennyMac Loan Services, LLC v. Black

    Knight, Inc., No. 2:19-cv-09526-RGK-JEM (C.D. Cal.) against Black Knight,

    Inc. All issues raised by the pleadings have been resolved, and thus the Clerk

    is hereby ordered to close the file.

            DONE AND ORDERED in Jacksonville, Florida the 29th day of March,

    2021.
Case 3:20-cv-00660-TJC-PDB Document 38 Filed 03/29/21 Page 2 of 2 PageID 1048




    tn
    Copies:
    Counsel of record




                                         2
